DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group A, claim(s) 1-12, drawn to a method for treating a bacterial or viral infection.

Group B, claim(s) 1-12, drawn to a method for treating, ameliorating and/or preventing a disease or condition in a subject comprising obesity, diabetes, autism, a cystic fibrosis and an inflammation outside or outside of the gut.

Group C, claim(s) 14, drawn to a therapeutic formulation comprising a bacteriophage, payload, a modulator, an immune response modulator, a cytotoxic agent, a nucleic acid, etc.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	If Applicant elects Group A, Applicant is to elect either a bacterial infection or a viral infection; see claim 1(a).
	If Applicant elects Group A, Applicant is to elect one item of (i)-(vi), an immunogen or a tolerogen; see claim 1(b). 
	If Applicant elects Group B, Applicant is to elect a single and specific disease or condition; see claim 1(c). 
If Applicant elects Group B, Applicant is to elect either (a) or (b) a composition. If Applicant elects (a), Applicant is to further elect one item of (i)-(vi). If Applicant elects (b) a composition, Applicant is to further elect one item of (i)-(iv).
If Applicant elects Group A or Group B, Applicant is to further elect a display of epitopes etc. or an expression or inclusion of epitopes etc.; see claim 5.
If Applicant elects Group A or Group B, Applicant is to further elect a single and specific payload or combination thereof as defined by claim 7.
If Applicant elects Group A or Group B, Applicant is to further elect a single and specific item from (a)-(f) of claim 8.
If Applicant elects Group A or Group B, Applicant is to further elect item (a), (b) or (c) of claim 9. 
If Applicant elects Group A or Group B, Applicant is to further elect a single item from (i)-(iv) and (a)-(f) of claim 10.
If Applicant elects Group C, Applicant is to further elect from item (a), one of (i)-(iv) and (b) a payload as listed by claim 14. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic with respect to the subject population being treated (e.g. bacterial infection, obesity, viral infection etc.) or in view of any of the species above (e.g. a bacteriophage or GTA, a specific payload, a bacteriophage QP VLP or phage T4, etc.).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A-C lack unity of invention because even though the inventions of these groups require the technical feature of administering a formulation comprising a bacteriophage etc. to different subject populations, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McNaughton (20140186265).  McNaughton teaches the use of modified bacteriophage for the delivery of nanoparticles (or payload) to target cells for the treatment and prevention of diseases, infections and other medical conditions, including a bacterial or viral infection, wherein the phage is a M13 bacteriophage; see para. 4-8, 14, 18 and 128. See para. 21 which teaches that the method is performed in vivo and the subject includes human and non-human mammals; see para. 53. Para. 131 teaches that the targeting peptide is used for the binding to a disease cell, including inflammatory disease cells, and para. 15 indicates that such targeting agent can be displayed on the phage surface. Note that para. 103 teaches the use genetically modified phage to display functional peptides or proteins as well as lytic phage; see para. 102.
Sack (US Patent 5741680) is cited for teaching a buffer composition formulated as a vaccine buffer which lowers the pH value of stomach acid; see col. 1, lines 14+ and col. 3, lines 61 to col. 4. See col. 5, lines 21+ for disclosing use of calcium carbonate and Table 1 of col. 7 disclosing sodium chloride and citric acid.  
Rohwer (US Patent 11214773) teaches a modified bacteriophage comprising at least one heterologous CBD comprising a lectin which allows for the targeting of bacteria on a mucosal surface; see abstract and col. 1, lines 29+. The inventor teaches that the infection or condition comprises obesity, autism and cystic fibrosis, a bacterial infection and a viral infection; see col. 1, para. 48+. 
Thus, the combined teachings of McNaughton, Sack and Rohwer disclose the claimed method and formulation. 




Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648